Citation Nr: 0019466	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The appellant had active service from August 1986 to January 
1989, with subsequent service in the U.S. Army Selected 
Reserve beginning in January 1989 and in the Texas National 
Guard since 1996.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  Information from the Department of Defense (DOD) 
indicates that the veteran initially established a Chapter 
1606 eligibility date of January 1989 (date six year 
obligation signed with Army reserve component); that 
eligibility was subsequently terminated effective in December 
1990 when the veteran left the Selected Reserve.  

2.  Additional information from DOD indicates that the 
veteran entered another Army reserve component in June 1991, 
and signed a new 6-year obligation in April 1994; eligibility 
for Chapter 1606 benefits was established from April 1994.  
That eligibility was subsequently terminated in November 1994 
at the expiration of the veteran's United States Army Reserve 
obligation.  

3.  According to DOD, the veteran was appointed as an officer 
in the Army National Guard in March 1996; established a new 6 
year obligation date of June 1998; and new Chapter 1606 
eligibility date of June 1998.

4.  DOD has reported that the veteran is not eligible for 
educational assistance under Chapter 1606 because of a break 
in his military service of over one year. 


CONCLUSION OF LAW

The appellant does not meet the basic eligibility criteria 
for educational assistance under Chapter 1606, Title 10, 
United States Code.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 
1991); 38 C.F.R. §§ 21.7540, 21.7550 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132.  

Regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces.  38 C.F.R. § 21.7540(a).  That is, eligibility 
is determined by the service department, not VA.  The 
regulations do not give VA the authority to overrule the 
service department in an eligibility determination.  While 
additional rules and regulations regarding eligibility, time 
limits and extensions of those time limits are discussed in 
this chapter of the Code of Federal Regulations, the 
principal governing regulation clearly provides that basic 
eligibility is provided by the service department itself.  
The regulations do not give VA the authority to overrule the 
service department in an eligibility determination.  Id.

Information from DOD indicates that the veteran initially 
established a Chapter 1606 eligibility date of January 1989 
(date six year obligation signed with Army reserve 
component); that eligibility was subsequently terminated 
effective in December 1990 when the veteran left the Selected 
Reserve.  Additional information from DOD indicates that the 
veteran entered another Army reserve component in June 1991, 
and signed a new 6 year obligation in April 1994; eligibility 
for Chapter 1606 benefits was established from April 1994.  
That eligibility was subsequently terminated in November 1994 
at the expiration of the veteran's United States Army Reserve 
obligation.  According to DOD, the veteran was appointed as 
an officer in the Army National Guard in March 1996; 
established a new 6 year obligation date of June 1998; and 
new Chapter 1606 eligibility date of June 1998.  DOD has 
reported that the veteran is not eligible for educational 
assistance under Chapter 1606 because of a break in his 
military service of over 12 months.

Accordingly, without service department certification of the 
appellant's eligibility, VA has no alternative but to deny 
his appeal for Selected Reserve educational assistance.  The 
regulations clearly reflect that determinations of 
eligibility for Chapter 1606 benefits are within the sole 
purview of the Armed Forces.  No such authority has been 
delegated to any other source.  Hence, the appellant must 
seek such certification or remedy directly with the service 
department having authority over his Selected Reserve 
military service.  VA cannot make any corrections to the 
appellant's DOD record.  

In his VA Form 9 (Appeal to Board of Veterans' Appeal), the 
appellant argued that he should be awarded educational 
assistance benefits under Chapter 1606 because he was 
provided misinformation by Reserve personnel concerning his 
eligibility.  However, even assuming the appellant was 
provided misinformation concerning eligibility for education 
benefits, the Board is not authorized to award payment of 
benefits where statutory requirements for such benefits are 
not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding 
that, although it is regrettable that a claimant may have 
received inaccurate advice regarding his eligibility for VA 
educational assistance benefits, this fact does not create a 
legal right to benefits where such benefits are otherwise 
precluded by law).

In conclusion, the Board is without authority to grant the 
benefit sought on appeal.  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

